Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1-11, 19-23 and 25 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising: a plurality of pixels; and a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises:
a substrate having an upper surface;
a reflective layer formed on the upper surface of the substrate, wherein the reflective layer has a plurality of openings;
an array of light-emitting diodes mounted on the upper surface of the substrate, wherein the array of light- emitting diodes is overlapped by the plurality of pixels; and
driver integrated circuits mounted on the upper surface of the substrate, wherein each driver integrated circuit controls at least one light-emitting diode of the array of light-emitting diodes, wherein each light-emitting diode and each driver integrated circuit is positioned within a respective opening of the plurality of openings, and wherein each driver integrated circuit is soldered to the upper surface of the substrate.  
Claim 10 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising: 
a plurality of pixels; and 
a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: a substrate having an upper surface; 
a reflective layer formed on the upper surface of the substrate, wherein the reflective layer has a plurality of openings; 
an array of light-emitting diodes mounted on the upper surface of the substrate, wherein the array of light- emitting diodes is overlapped by the plurality of pixels; and 
driver integrated circuits mounted on the upper surface of the substrate, wherein each driver integrated circuit controls at least one light-emitting diode of the array of light-emitting diodes, wherein each light-emitting diode and each driver integrated circuit is positioned within a respective opening of the plurality of openings, wherein the array of light-emitting diodes is a two-dimensional array of light- emitting diodes that is arranged in a two-dimensional array of respective cells, wherein each cell includes multiple light-emitting diodes, and wherein a spacing between adjacent light-emitting diodes within a given cell is smaller than a spacing between adjacent cells.  
Claim 19 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising: 
a plurality of pixels; and 
a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: 
a substrate; 
a two-dimensional array of light-emitting diodes mounted on the substrate; 
driver integrated circuits mounted on the substrate, wherein each driver integrated circuit controls at least one light-emitting diode of the two-dimensional array of light-emitting diodes and has a respective top surface; and 
a plurality of reflective layers, wherein each reflective layer is formed on the top surface of a respective driver integrated circuit.  
Claim 25 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising: 
a plurality of pixels; and 
a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: 
a substrate having an upper surface; 
a reflective layer formed on the upper surface of the substrate, wherein the reflective layer has a plurality of openings; an array of light-emitting diodes mounted on the upper surface of the substrate, wherein the array of light-emitting diodes is overlapped by the plurality of pixels; and 
driver integrated circuits mounted on the upper surface of the substrate, wherein each driver integrated circuit controls at least one light-emitting diode of the array of light-emitting diodes and wherein each light-emitting diode and each driver integrated circuit is positioned within a respective opening of the plurality of openings, wherein each driver integrated circuit is a surface mount technology component.
Claims 2-9, 11, and 20-23 are allowed for being dependent upon aforementioned independent claims 1, 11 and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624